 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THINTINUS N. TAYLOR,                              No. 2:21-cv-0227 KJN P
12                        Petitioner,
13            v.                                        ORDER
14    BUREAU OF PRISONS,
15                        Respondent.
16

17           Petitioner filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

18   Petitioner paid the filing fee.

19           On May 7, 2021, petitioner filed a document entitled “Amendment to 2241 Additional

20   Ground for Relief,” in which he purports to add a sixth claim for relief alleging a violation of his

21   due process rights based on respondent’s implementation of the prolonged modified operations.

22   (ECF No. 6.) Petitioner seeks orders requiring the BOP to apply First Step Act credits to

23   petitioner’s sentence, to ensure that FCI Herlong substantially depopulates until it can achieve

24   social distancing for its inmates, and to remove petitioner’s confinement from “modified

25   operations”; money damages, and punitive damages. (ECF No. 6 at 2-3.)

26           Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

27   specify all the grounds for relief which are available to the petitioner and of which he has or by

28   the exercise of reasonable diligence should have knowledge and shall set forth in summary form
                                                        1
 1   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

 2   2254 Cases.

 3            Rule 15(a)(1) of the Federal Rules of Civil Procedure provides that:

 4                   A party may amend its pleading once as a matter of course within:
 5                            (A) 21 days after serving it, or
 6                            (B) if the pleading is one to which a responsive pleading is
                     required, 21 days after service of a responsive pleading or 21 days
 7                   after service of a motion under Rule 12(b), (e), or (f), whichever is
                     earlier.
 8

 9   Id. An amended pleading supersedes the original pleading. See Loux v. Rhay, 375 F.2d 55, 57

10   (9th Cir. 1967). Once an amended pleading is filed, the original pleading no longer serves any

11   function in the case. Id.; see also L.R. 220 (every pleading to which an amendment is permitted

12   as a matter of right shall be retyped and filed so that it is complete in itself without reference to

13   the prior pleading.).

14            Petitioner is advised that he may not amend his petition by filing a “supplement.” Rather,

15   all of his claims must be contained in one petition. If petitioner intends to include the sixth claim

16   raised in his “supplement,” he must file an amended petition that includes all of his claims.

17   Petitioner is granted thirty days in which to file an amended petition, or to notify the court that he

18   does not intend to do so.

19            In accordance with the above, IT IS HEREBY ORDERED that:

20            1. Petitioner is granted thirty days from the date of this order in which to file an amended

21   petition that includes all of his claims, or to notify the court that he does not wish to amend.

22            2. Any amended petition must bear the case number assigned to this action and the title

23   “Amended Petition.”

24            3. The Clerk of the Court is directed to send petitioner the court’s form application for

25   writ of habeas corpus.

26   Dated: May 18, 2021

27   tayl0227.amd

28
                                                          2
